—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered January 15, 2002, which granted defendants’ motion to resettle the judgment entered September 25, 2001 so as to toll the running of interest on the judgment from July 11, 2000 until the date of entry of the resettled judgment, unanimously reversed, on the law, without costs, and defendants’ motion denied.
Absent an unconditional tender of payment of a judgment, postjudgment interest continues to accrue (see generally, Cohen v Transcontinental Ins. Co., 262 AD2d 189, 190-191; Matter of Jeffrey Towers v Straus, 31 AD2d 319, 325, affd 26 NY2d 812). Contrary to the motion court’s finding, defendants’ tender of payment in their July 11, 2000 letter was not unconditional in that, while it was offered “in full satisfaction of the Judgment,” it required a discussion of “the terms of such payment.” Moreover, no check or other form of payment for the amount due was ever tendered until the return date of defendants’ resettlement motion. Concur—Andrias, J.P., Saxe, Ellerin, Marlow and Gonzalez, JJ.